Fourth Court of Appeals
                               San Antonio, Texas
                                   December 17, 2014

                                   No. 04-14-00740-CV

                                      Art REYNA,
                                       Appellant

                                            v.

                           Irene BALDRIDGE and Kathy Hill,
                                     Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-03985
                     Honorable Cathleen M. Stryker, Judge Presiding


                                     ORDER
       The Appellant’s Motion for Extension of Time to file Brief is hereby GRANTED. The
Appellant’s Brief is due January 8, 2015.



                                                 ___________________________________
                                                 Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court